[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR MODIFICATION(#435)
Since the entry of the current alimony order the plaintiff experienced a heart attack on October 2, 1993 leading to a stay at St. Raphael's Hospital in New Haven. No subsequent events were described. The plaintiff described how her medicines currently cost her over $100 monthly. She has steadfastly refused to complete an application for medical coverage as the defendant's former wife as found in court memorandum filed October 4, 1996 (418).
In cross examination the plaintiff refused to divulge what restrictions, if any, her doctor has imposed on her. She did describe her research skills. She did describe her daily walks.
The court must conclude that the plaintiff's health is no worse now than what may have comprised her failing health in 1991.
The defendant is earning a gross weekly wage of $1,609. and a net of $1,183. In 1991 the court found the defendant's earnings to be $67,000 based on the plaintiff's testimony. CT Page 992
The court has concluded that the plaintiff has failed to establish a substantial change in her circumstances since 1991.
The defendant has remarried. His present wife is a severe asthmatic and is suffering the result of an injury she sustained. She is unable to work or to generate any income.
His pay level is the top step of GS 14. He does receive annual COLA adjustments. The court does not find that his present circumstances are such as to support a finding of a substantial change in his circumstances.
The plaintiff's motion is denied.
HARRIGAN, J.